EXHIBIT 10.1

Execution Copy

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (“Agreement”), dated as of November 9, 2005, is
by and among Merit Management Partners I, L.P., Merit Energy Partners III, L.P.,
and Merit Energy Partners D-III, L.P., each a Delaware limited partnership,
whose address is 13727 Noel Road, Suite 500, Dallas, Texas 75240 (collectively,
“Seller”), and Denbury Onshore, LLC, a Delaware limited liability company, whose
address is 5100 Tennyson Parkway, Suite 3000, Plano, Texas 75024 (“Buyer”).
Seller and Buyer are sometimes together referred to herein as “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, Seller owns certain oil and gas leasehold interests and related assets
more fully described on the exhibits hereto; and

 

WHEREAS, Seller desires to sell and Buyer desires to acquire these interests and
related assets on the terms and conditions hereinafter provided;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, Seller and Buyer hereby agree as follows:

 

ARTICLE 1. - DEFINITIONS

 

1.1.         "Agreement" shall mean this Purchase and Sale Agreement between
Seller and Buyer.

 

1.2.         "Assets" shall mean the following described assets and properties
(except to the extent constituting Excluded Assets):

 

(a)

the Leases;

 

(b)

the Personal Property and Incidental Rights; and

(c)

the Inventory Hydrocarbons

 

 

1.3.

"Assumed Obligations" shall mean:

 

(a)

all Environmental Obligations or Liabilities;

 

(b)        all obligations with respect to gas production, sales or, subject to
Article 18, processing imbalances with third parties;

 

 



 

 

(c)        all liabilities, duties, and obligations that arise out of the
ownership, operation or use of the Assets after the Effective Time;

 

(d)        all liabilities, duties and obligations that arise out of the
ownership, operation or use of the Assets prior to the Effective Time
(including, without limitation, all Claims listed on Schedule 1.3(d) except to
the extent of insurance proceeds relating thereto actually received by Seller),
other than (i) Claims for the underpayment of royalties and taxes associated
with the Assets prior to the Effective Time, or (ii) Claims for amounts due by
Seller under any contracts or agreements affecting the Assets with respect to
periods prior to the Effective Time.

 

1.4.

"Closing" shall be as defined in Section 13.1.

 

1.5.

"Closing Date" shall be as defined in Section 13.1.

 

1.6.

"Effective Time" shall mean 7:00 a.m., C.S.T., on January1, 2006.

 

1.7.         “Environmental Defect” shall mean: (i) a condition or activity with
respect to an Asset that is in violation, or reasonably likely to violate, any
federal, state or local statute, or any rule, order, ruling or regulation
entered, issued or made by any court, administrative agency, or other
governmental body or entity, federal, state, or local, or any arbitrator
(“Environmental Law”), or surface lease or mineral lease express obligation,
relating to natural resources, conservation, the environment, or the emission,
release, storage, treatment, disposal, transportation, handling or management of
industrial or solid waste, hazardous waste, hazardous or toxic substances,
chemicals or pollutants, petroleum, including crude oil, natural gas, natural
gas liquids, or liquefied natural gas, and any wastes associated with the
exploration and production of oil and gas (“Regulated Substances”); (ii) the
presence of Regulated Substances in the soil, groundwater, or surface water in,
on, at or under an Asset in any manner or quantity which is required to be
remediated by Environmental Law or by any applicable action or guidance levels
or other standards published by any governmental agency with jurisdiction over
the Assets, or by any surface lease or mineral lease express obligation ;or
(iii) Seller’s failure to have all governmental permits necessary for the
operation of the Asset or Seller’s material default under any permit, license or
agreement relating to the operation and maintenance of the Assets. Buyer and
Seller agree that for a condition to be in violation of any statute or
regulation referred to in the preceding sentence, it shall not be necessary that
Seller shall be under notice of violation from a federal or state regulatory
agency.

 

1.8.         "Environmental Obligations or Liabilities" shall mean all
liabilities, obligations, expenses (including, without limitation, all
attorneys' fees), fines, penalties, costs, claims, suits or damages (including,
without limitation, personal injury, property and natural resource damages) of
any nature, associated with the Assets, whether arising before or after the
Effective Time, and attributable to or resulting from: (i) pollution or
contamination of soil, groundwater or air, on, in or under the Assets and any
other contamination of or adverse effect upon the environment, including without
limitation such conditions caused by or related to naturally occurring
radioactive materials; (ii)

 



 

underground injection activities and waste disposal; (iii) clean-up responses,
remedial, control or compliance costs, including the required cleanup or
remediation of spills, pits, ponds, or lagoons, including any subsurface or
surface pollution caused by such spills, pits, ponds, or lagoons; (iv)
noncompliance with applicable land use, permitting, surface disturbance,
licensing or notification requirements, including those in a surface lease or
mineral lease; (v) all obligations, whether pursuant to an Environmental Law or
a surface or mineral lease obligation, for plugging, replugging and abandoning
any wells, the restoration of any well sites, tank battery sites and gas plant
sites, and any other surface locations or sites, the proper removal, disposal
and abandonment of any wastes or fixtures, and the proper capping and burying of
all flow lines, which are included in the Assets; (vi) violation of any federal,
state or local Environmental Law or land use law, or surface lease or mineral
lease obligation; and (vii) any other violation which could qualify as an
Environmental Defect.

 

1.9.

"Excluded Assets" shall mean the following:

 

(a)        (i) all trade credits, accounts receivable, notes receivable and
other receivables attributable to Seller's interest in the Assets with respect
to any period of time prior to the Effective Time; (ii) all deposits, cash,
checks in process of collection, cash equivalents and funds attributable to
Seller's interest in the assets with respect to any period of time prior to the
Effective Time; and (iii) all proceeds, benefits, income or revenues accruing
(and any security or other deposits made) with respect to the Assets prior to
the Effective Time;

 

(b)        all corporate, financial, and tax records of Seller; however, Buyer
shall be entitled to receive copies of any tax records which directly relate to
any Assumed Obligations, or which are necessary for Buyer's ownership,
administration, or operation of the Assets;

 

(c)        all claims and causes of action of Seller arising from acts,
omissions or events, or damage to or destruction of the Assets, occurring prior
to the Effective Time; provided, however, Seller shall transfer to Buyer all
claims and causes of action of Seller against prior owners of the Assets or
third parties with respect to Environmental Obligations or Liabilities.

 

(d)        except as otherwise provided in Article 15, all rights, titles,
claims and interests of Seller relating to the Assets prior to the Effective
Time (i) under any policy or agreement of insurance or indemnity; (ii) under any
bond; or (iii) to any insurance or condemnation proceeds or awards;

 

(e)        all Hydrocarbons produced from or attributable to the Assets with
respect to all periods prior to the Effective Time, together with all proceeds
from or of such Hydrocarbons, except the Inventory Hydrocarbons;

 

 



 

 

(f)         claims of Seller for refund of or loss carry forwards with respect
to production, windfall profit, severance, ad valorem or any other taxes
attributable to any period prior to the Effective Time, or income or franchise
taxes;

 

(g)        all amounts due or payable to Seller as adjustments or refunds under
any contracts or agreements (including take-or-pay claims) affecting the Assets,
respecting periods prior to the Effective Time;

 

(h)        all amounts due or payable to Seller as adjustments to insurance
premiums related to the Assets with respect to any period prior to the Effective
Time;

 

(i)         all proceeds, benefits, income or revenues accruing (and any
security or other deposits made) with respect to the Assets, and all accounts
receivable attributable to the Assets, prior to the Effective Time;

 

(j)         all of Seller's intellectual property, including, but not limited
to, proprietary computer software, patents, trade secrets, copyrights, names,
marks and logos; and

 

(k)        all of Seller's remote terminal units, radio control alarms, radio
towers, leased automobiles and trucks located on the leases, areas, and lands
described in Exhibit A, but excluding all field capture hardware and software,
which shall be transferred to Buyer at its request and expense.

 

1.10.        "Hydrocarbons" shall mean crude oil, natural gas, casinghead gas,
condensate, sulphur, natural gas liquids and other liquid or gaseous
hydrocarbons (including CO2), and shall also refer to all other minerals of
every kind and character which may be covered by or included in the Leases and
Assets.

 

1.11.        "Inventory Hydrocarbons" shall mean all merchantable oil and
condensate (for oil or liquids in storage tanks, being only that oil or liquids
physically above the top of the inlet connection into such tanks) produced from
or attributable to the Leases prior to the Effective Time which have not been
sold by Seller and are in storage at the Effective Time.

 

1.12.        "Leases" shall mean, except to the extent constituting Excluded
Assets, any and all interests owned by Seller, including but without limitation
those set forth on Exhibit A, or which Seller is entitled to receive by reason
of any participation, joint venture, farm-in, farm-out, joint operating
agreement or other agreement, in and to the oil, gas and/or mineral leases,
permits, licenses, concessions, leasehold estates, royalty interests, overriding
royalty interests, net revenue interests, executory interests, net profit
interests, working interests, reversionary interests, fee and term mineral
interests, and any other interests of Seller in Hydrocarbons, in the “Subject
Counties” (as described below), it being the intent hereof that the Assets, and
the legal descriptions and depth limitations set forth on Exhibit A, or in
instruments described in Exhibit A, are for information only and the term
"Leases" includes all of Seller's right, title and interest in the above
described interests and Assets in the Subject Counties, except to the extend
constituting Excluded Assets,

 



 

including but not limited to those described on Exhibit A, or in instruments
described in Exhibit A, even though such interests and Assets may be incorrectly
described in Exhibit A or be omitted from Exhibit A. The Subject Counties are
Mobile County, Alabama, Yazoo County, Mississippi, and Wayne County,
Mississippi.

 

1.13.

"Performance Deposit" shall be as defined in Section 3.2.

 

1.14.        "Personal Property and Incidental Rights" shall mean all right,
title and interest of Seller in and to or derived from the following insofar as
the same do not constitute Excluded Assets and are attributable to, appurtenant
to, incidental to, or used for the operation of the Leases:

 

(a)         all easements, rights-of-way, permits, licenses, servitudes or other
interests, including, without limitation, those described in Exhibit A;

 

(b)        all wells, equipment and other personal property, inventory, spare
parts, tools, fixtures, pipelines, platforms, tank batteries, appurtenances, and
improvements situated upon the Leases as of the date of this Agreement and used
or held for use in connection with the development or operation of the Leases
(including all field capture hardware and software) or the production,
treatment, storage, compression, processing or transportation of Hydrocarbons
from or in the Leases, including, without limitation, those described in Exhibit
A;

 

(c)        all contracts, agreements, and title instruments to the extent
attributable to and affecting the Assets in existence at Closing, including all
Hydrocarbon sales, purchase, gathering, transportation, treating, marketing,
exchange, processing, and fractionating contracts, and joint operating
agreements, including, without limitation, those described in Exhibit A; and

 

(d)        originals of all lease files, land files, well files, production
records, division order files, abstracts, title opinions, and contract files,
insofar as the same are directly related to the Leases; including, without
limitation, all seismic, geological, geochemical, and geophysical information
and data, to the extent that such data is not subject to any third party
restrictions, but excluding Seller's proprietary interpretations of same.

 

1.15.

"Purchase Price" shall be as defined in Section 3.1.

 

1.16.        “Retained Obligations” shall mean all liabilities, duties, and
obligations that arise out of Claims for underpayment of royalties or taxes
associated with the Assets prior to the Effective Time, except those
specifically included in the definition of “Assumed Obligations”, and any
liabilities, duties, and obligations of any nature related to the Excluded
Assets or the Claims [other than Schedule 1.3(d) claims] listed on Schedule
4(f).

 

1.17        “Claims” shall mean all material claims, demands, losses, damages,
punitive damages, costs, expenses, regulatory or administrative fines or
required remedial measures causes of action or judgments of any kind or
character including, without

 



 

limitation, any interest, penalty, reasonable attorneys' fees and other costs
and expenses incurred in connection with the foregoing or the defense thereof.

 

ARTICLE 2. - AGREEMENT TO PURCHASE AND SELL

 

Subject to the terms and conditions of this Agreement, Seller agrees to sell and
convey to Buyer and Buyer agrees to purchase and pay for the Assets and to
assume the Assumed Obligations. It is Seller’s intent to include in such
conveyance all interests owned by any affiliate of Seller and any limited
partnership or other entity controlled by Seller, and documenting any such
affiliate or controlled-party conveyance shall be considered an obligation under
Section 19.3.

 

ARTICLE 3. - PURCHASE PRICE AND PAYMENT

 

3.1.

Purchase Price.

 

Subject to adjustment as set forth below, the Purchase Price for the Assets
shall be Two Hundred Fifty Million Dollars ($250,000,000.00), allocated among
the Assets as provided in Exhibit B.

 

3.2.

Performance Deposit.

 

No later than 4:00 p.m. Dallas time on November 21, 2005, Buyer shall tender to
Seller, by bank wire transfer, a Performance Deposit equal to ten percent (10%)
of the Purchase Price, which Performance Deposit shall be non-interest bearing
non-refundable except as provided herein. If for any reason Buyer fails to
deliver such deposit by 4:00 p.m. Dallas time on November 21, 2005, this
Agreement shall be null and void and the parties hereto shall have no further
obligation to each other, provided, however, that the Confidentiality Agreement
referenced in Section 6.3 and the Agreement for Indemnification and
Responsibility referenced in Section 6.4 shall continue to be effective pursuant
to their terms notwithstanding the nullification of this Agreement pursuant to
this sentence.

 

3.3.

Final Settlement/Purchase Price Adjustments.

 

Within 120 days after Closing, Seller shall provide to Buyer, for Buyer's
concurrence, an accounting (the "Final Settlement Statement") of the actual
amounts of Seller's and Buyer's Credits for the adjustment set out in this
Section 3.3. Buyer shall have the right for 30 days after receipt of the Final
Settlement Statement to audit and take exceptions to such adjustments. The
Parties shall attempt to resolve any disagreements on a best efforts basis.
Those credits agreed upon by Buyer and Seller shall be netted and the final
settlement shall be paid as directed in writing by the receiving party, on final
adjustment by the party owing it (the "Final Settlement").

 

The Purchase Price shall be adjusted as follows:

 

 



 

 

(a)        The Purchase Price shall be adjusted upward by the following
("Seller's Credits"):

 

(1)        the value of (i) all Inventory Hydrocarbons, such value to be based
upon the prevailing market value for crude oil in effect as of the Effective
Time adjusted for grade and gravity, less taxes and transportation fees deducted
by the purchaser of such oil, such oil to be measured at the Effective Time by
the operators of the Assets; and (ii) the value of all of Seller's unsold
inventory of gas plant products, if any, attributable to the Leases at the
Effective Time valued in the same manner as if such products had been sold under
the contract then in existence between Seller and the purchaser of such products
or, if there is no such contract, valued in the same manner as if said products
had been sold at the posted price for said products;

 

(2)        the amount of all production expenses, operating expenses and all
expenditures attributable to the operation of the Assets after the Effective
Time and accrued prior to the Closing Date in accordance with generally accepted
accounting principles and Section 11.1;

 

(3)        an amount equal to $250,000 per month (or prorated portion thereof)
from the Effective Time to the Closing Date, as a fee for operating the Assets ;

 

(4)        an amount equal to the sum of any upward adjustments provided
elsewhere in this Agreement; and

 

(5)        any other amount agreed upon by Seller and Buyer in writing prior to
Closing.

 

(b)        The Purchase Price shall be adjusted downward by the following
("Buyer's Credits"):

 

(1)        the total collected sales value of all Hydrocarbons sold by the
Seller after the Effective Time, all of which are attributable to the Assets,
and any other monies collected by the Seller with respect to the ownership or
operation of the Assets after the Effective Time (including COPAS overhead fees
from unaffiliated third parties related to time periods after the Closing Date),
but excepting interest income.

 

(2)        the amount of all unpaid ad valorem, property, production, excise,
severance and similar taxes and assessments (but not including income taxes),
which taxes and assessments become due and payable or accrue to the Assets prior
to the Effective Time, which amount shall, where possible, be computed based
upon the tax rate and values applicable to the tax period in question;
otherwise, the amount of the adjustment under this paragraph shall be computed
based upon such

 



 

taxes assessed against the applicable portion of the Assets for the immediately
preceding tax period just ended;

 

(3)        an amount equal to the sum of any downward adjustments provided
elsewhere in this Agreement;

 

(4)        an amount equal to the sum of amounts held in suspense by Seller for
the account of third parties (obligations for payment of which amounts to such
third parties Buyer shall assume at Closing);

 

(5)        any other amount agreed upon by Seller and Buyer in writing prior to
Closing.

 

(c)        Seller shall prepare and deliver to Buyer, at least five "Business
Days" (being all days excluding weekends and federal holidays) prior to Closing,
Seller's estimate of the adjusted Purchase Price to be paid at Closing, together
with a preliminary statement setting forth Seller's estimate of the amount of
each adjustment to the Purchase Price to be made pursuant to this Section 3.3.
The Parties shall negotiate in good faith and attempt to agree on such estimated
adjustments prior to Closing. In the event any estimated adjustment amounts are
not agreed upon prior to Closing, the estimate of the adjusted Purchase Price
for purposes of Closing shall be calculated based on Seller's and Buyer's agreed
upon estimated adjustments and Seller's good faith estimate of any disputed
amounts (and any such disputes shall be resolved by the parties in connection
with the resolution of the Final Settlement Statement). Notwithstanding anything
to the contrary contained herein, Seller shall not be required to credit Buyer
with revenue not actually received by Seller.

 

 



 

 

 

3.4

Performance Bond.

(a)       At Closing, Buyer shall obtain and at all times (subject to the
termination of the Bond pursuant to Section 3.4(b) maintain for a period not to
exceed one (1) year following the plugging, abandonment and/or decommissioning
of all wells and facilities included in the Assets, a non-cancelable performance
bond (the “Bond”), naming Seller as obligee and Loss Payee and securing Buyer’s
Performance (as defined in Section 3.4(c)) with respect to the plugging,
abandonment and/or decommissioning of all wells and facilities included in the
Assets, as well as Buyer’s indemnity obligations under Section 17.2.

(b)               The Bond shall be in the amount of Ten Million Dollars
($10,000,000), and shall be in form and substance acceptable to Seller.  The
Bond shall be placed with surety company or companies acceptable to Seller and
which is authorized and admitted to do business in the jurisdictions where the
Assets are located, approved by the United States Department of the Treasury,
listed in the Federal Register and licensed by the State of Texas (or other
jurisdiction acceptable to Seller) to execute bonds as surety.  All Bonds must
be approved in writing by Seller prior to Closing.  In addition:

(i)                  the Bond shall terminate after the latter of (A) five (5)
years from the Closing Date, or (B) one (1) year after the date that the last
Outstanding Claim is resolved (for purposes of this Section 3.4(b), “Outstanding
Claim” shall mean (A) any matter listed on Schedule 1.3(d) which has reached the
level of actual litigation or formal regulatory investigation within five (5)
years after the Closing Date, or (B) any other matter included in the definition
of Assumed Obligations which reaches the level of actual litigation during the
five year period following the Closing Date; “resolved” as used in this Section
3.4(b) shall mean (A) the entry of a final non-appealable judgment or decree
(agreed or otherwise), or (B) the failure of such matter to reach the level of
actual litigation or formal regulatory investigation within five (5) years after
the Closing Date;

 

(ii)                   at any time that Buyer believes that circumstances with
respect to the Bond have changed (such as a sale of a portion of the Assets with
Buyer receiving satisfactory replacement security in favor of Seller), Buyer may
request that Seller reduce the amount of the Bond.  Seller and Buyer will meet
to discuss Buyer’s request, and Seller, in its sole discretion, may decide
whether or not to reduce the Bond;

(iii)               the Bond may be reduced only if, at the time of the request
for reduction, the combined net equity of Buyer equals or exceeds One Hundred
Million Dollars ($100,000,000); and

(iv)              the amount of Buyer’s net equity shall be determined by
reference to Buyer’s most recent annual audited financial statements and most
recent quarterly financial statements, which Buyer shall furnish to Seller at
the time of any request by Buyer for reduction of the Bond.

 

 



 

 

(c)                “Performance” as used in this Section 3.4 shall mean
compliance with and completion to the satisfaction of all federal, state or
other governmental bodies, laws, rules, orders, and regulations in connection
with all obligations accepted and assumed hereunder by Buyer, as well as the
complete performance and satisfaction of Buyer’s indemnity obligations under
Section 17.2.

 

ARTICLE 4. - SELLER'S REPRESENTATIONS AND WARRANTIES

 

Seller jointly represents and warrants to Buyer as of the date hereof, and the
Closing Date that:

 

(a)        Each Seller is a Delaware limited partnership duly organized, validly
existing, and in good standing under the laws of the state of Delaware, and is
duly qualified to carry on its business in those states where they are required
to do so.

 

(b)        Seller has all requisite power and authority to carry on its business
as presently conducted, to enter into this Agreement and the other documents and
agreements contemplated hereby, and to perform its obligations under this
Agreement and the other documents and agreements contemplated hereby. Further,
Merit Management Partners I, L.P. has the power and authority to cause the
Assignors listed on Exhibit C which are not a party to this Agreement to execute
and deliver the assignments and other documents necessary to convey such
parties’ interest in the Assets. The consummation of the transactions
contemplated by this Agreement will not violate, nor be in conflict with, any
provision of its governing documents or any agreement or instrument to which it
is a party or by which it is bound (except any provision contained in agreements
customary in the oil and gas industry relating to (1) the Preferential Purchase
Rights (defined below); (2) required consents to transfer and related provisions
relating to all or any portion of the Assets; (3) maintenance of uniform
interest provisions; and (4) any other third-party approvals or consents
contemplated herein), or any judgment, decree, order, statute, rule, or
regulation applicable to Seller.

 

(c)        This Agreement, and all documents and instruments required hereunder
to be executed and delivered by Seller at Closing, constitute legal, valid and
binding obligations of Seller in accordance with its respective terms, subject
to applicable bankruptcy and other similar laws of general application with
respect to creditors.

 

(d)        There are no bankruptcy, reorganization or receivership proceedings
pending, being contemplated by, or to the actual knowledge of Seller threatened
against Seller.

 

(e)        The execution, delivery and performance of this Agreement and the
transaction contemplated hereunder have been duly and validly authorized by all
requisite authorizing action, corporate, partnership or otherwise, on the part
of Seller.

 

 



 

 

(f)         Except (i) as set forth in Schedule 4(f), and (ii) for any Claim
initiated by Buyer, (A) there is no action pending (with service of process
therein having been made on Seller) or, to the knowledge of Seller, threatened
(or pending without service of process therein having been made on Seller) to
which Seller is (or is threatened to be made) a party and which relates to the
Assets or seeks to prevent the consummation by Seller of the transactions
contemplated by this Agreement, and (B) to Seller’s knowledge, there is no
outstanding order, writ, injunction, decree or judgment entered in any Claim in
which Seller has been joined as a party that is binding upon Seller and which
relates to the Assets or would prevent the consummation by Seller of the
transactions contemplated by this Agreement.  The Parties recognize that the
actions, suits or proceedings listed on Schedule 4(f) were filed before the
Effective Time, but may impact activities continuing or occurring after the
Effective Time, such that after the Closing, Buyer may become a proper party to
an action, suit or proceeding listed on Schedule 4(f).

 

(g)        Seller has not incurred any obligation or liability, contingent or
otherwise, for brokers' or finders' fees in connection with this Agreement and
the transaction provided herein.

 

(h)       At Closing, the transfer of the Assets to Buyer will not violate any
covenants or restrictions imposed on Seller by any bank or other financial
institution in connection with a mortgage or other instrument, and will not
result in the creation or imposition of a lien on any portion of the Assets.

 

(i)        Except as set forth on Schedule 4(i), there are no rights of first
refusal, preferential rights, preemptive rights or contracts, or other
commitments or understandings of a similar nature to which Seller is a party or
to which the Assets are subject, which in the aggregate affect Assets totaling
$5,000,000 in allocated value as shown on Exhibit B.

 

(j)        Other than as listed on Schedule 4(j), no Hydrocarbons produced or to
be produced from the Leases are subject to any gas sales contracts other than
(1) contracts terminable by Seller without penalty upon no more than thirty (30)
days written notice, or (2) contracts providing for market-based price
adjustments no less often than quarterly; and, no third party has any call upon,
option to purchase, dedication rights or similar rights with respect to the
hydrocarbons produced to be produced from Seller’s interest in the Leases.

 

ARTICLE 5. - BUYER'S REPRESENTATIONS AND WARRANTIES

 

Buyer represents and warrants to Seller as of the date hereof, and the Closing
Date that:

 

(a)        Buyer is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of Delaware, and is
duly qualified to carry on its business in those states where it is required to
do so.

 

 



 

 

(b)        Buyer has all requisite power and authority to carry on its business
as presently conducted, to enter into this Agreement and the other documents and
agreements contemplated hereby, and to perform it obligations under this
Agreement and the other documents and agreements contemplated hereby. The
consummation of the transactions contemplated by this Agreement will not
violate, nor be in conflict with, any provision of Buyer's certificate of
formation, partnership agreement(s), by-laws or governing documents or any
material agreement or instrument to which it is a party or by which it is bound,
or any judgment, decree, order, statute, rule, or regulation applicable to
Buyer.

 

(c)        Prior to Buyer delivering the Performance Deposit pursuant to Section
3.2, the execution, delivery and performance of this Agreement and the
transactions contemplated hereunder will be duly and validly authorized by all
requisite authorizing action, corporate, partnership or otherwise, on the part
of Buyer. Seller may construe Buyer’s delivery of the Performance Deposit that
all such authorization has been obtained.

(d)        This Agreement, and all documents and instruments required hereunder
to be executed and delivered by Buyer at Closing, constitute legal, valid and
binding obligations of Buyer in accordance with their respective terms, subject
to applicable bankruptcy and other similar laws of general application with
respect to creditors.

 

(e)        There are no bankruptcy, reorganization or receivership proceedings
pending, being contemplated by, or to the actual knowledge of Buyer threatened
against Buyer.

 

(f)         Buyer has not incurred any obligation or liability, contingent or
otherwise, for brokers' or finders' fees in connection with this Agreement and
the transaction provided herein.

 

(g)        Buyer is an experienced and knowledgeable investor and operator in
the oil and gas business. Prior to entering into this Agreement, Buyer was
advised by and has relied solely on its own expertise and legal, tax, reservoir
engineering, and other professional counsel concerning this Agreement, the
Assets and the value thereof.

 

(h)        Buyer has the financial resources to close the transaction
contemplated by this Agreement, and if third party financing is a requirement
for Buyer’s ability to close, Buyer will obtain such financing prior to Closing.

 

ARTICLE 6. - ACCESS TO INFORMATION AND INSPECTIONS

 

6.1.

Title Files.

 

Promptly after the execution of this Agreement and until the Closing Date,
Seller shall permit Buyer and its representatives at reasonable times during
normal business hours to examine, in Seller's offices at their actual location,
all abstracts of title, title opinions, title files, ownership maps, lease
files, assignments, division orders, payout

 



 

statements, title curative, other title materials, and agreements pertaining to
the Assets as requested by Buyer, insofar as the same may now be in existence
and in the possession of Seller. No warranty of any kind is made by Seller as to
the information so supplied, and Buyer agrees that any conclusions drawn
therefrom are the result of its own independent review and judgment.

 

6.2.

Other Files.

 

Promptly after the execution of this Agreement and until the Closing Date,
Seller shall permit Buyer and its representatives at reasonable times during
normal business hours to examine, in Seller's offices at their actual location,
all production, well, regulatory, engineering, seismic, geological, geophysical
and geochemical information, accounting information, environmental information,
inspections and reports (other than reports subject to attorney/client or other
litigation privilege), and other information, files, books, records, and data
pertaining to the Assets as requested by Buyer, insofar as the same may now be
in existence and in the possession of Seller, excepting economic evaluations,
reserve reports and any such information that is subject to the attorney/client
and work product privileges. No warranty of any kind is made by Seller as to the
information so supplied, and Buyer agrees that any conclusions drawn therefrom
are the result of its own independent review and judgment.

 

 

 

6.3.

Confidentiality Agreement.

 

All such information made available to Buyer shall be maintained confidential by
Buyer until Closing. In conjunction with this Agreement, Seller and Buyer have
entered into a Confidentiality Agreement dated October 19, 2005. The terms and
provisions of this Confidentiality Agreement shall govern use and disclosure of
information made available by Seller to Buyer under this Agreement, and such
terms and provisions are incorporated into this Agreement by reference, as if
fully set out in this Agreement.

 

6.4.

Inspections.

 

Promptly after the execution of this Agreement and until Closing, Seller,
subject to any necessary third-party operator approval, shall permit Buyer and
its representatives at reasonable times and at their sole risk, cost and
expense, to conduct reasonable inspections of the Assets. In conjunction with
this Agreement, Seller and Buyer have entered into an Agreement for
Indemnification and Responsibility for Damages to the Subject Properties in
Connection with Site Visits and Investigation dated October 20, 2005. The terms
and provisions of that Agreement for Indemnification and Responsibility shall
govern inspections made by Buyer under this Agreement, and such terms and
provisions are incorporated into this Agreement by reference, as if fully set
out in this Agreement.

 

6.5.

No Warranty or Representation on Seller's Information.

 

 



 

 

EXCEPT AS SET FORTH IN THIS AGREEMENT, SELLER MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO THE ACCURACY, COMPLETENESS,
OR MATERIALITY OF THE INFORMATION, RECORDS, AND DATA NOW, HERETOFORE, OR
HEREAFTER MADE AVAILABLE TO BUYER IN CONNECTION WITH THE ASSETS OR THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY DESCRIPTION OF THE ASSETS, QUALITY
OR QUANTITY OF HYDROCARBON RESERVES, IF ANY, PRODUCTION RATES, RECOMPLETION
OPPORTUNITIES, DECLINE RATES, GAS BALANCING INFORMATION, ALLOWABLES OR OTHER
REGULATORY MATTERS, POTENTIAL FOR PRODUCTION OF HYDROCARBONS FROM THE ASSETS, OR
ANY OTHER MATTERS CONTAINED IN OR OMITTED FROM ANY OTHER MATERIAL FURNISHED TO
BUYER BY SELLER. ANY AND ALL SUCH DATA, INFORMATION AND MATERIAL FURNISHED BY
SELLER IS PROVIDED AS A CONVENIENCE ONLY AND ANY RELIANCE ON OR USE OF SAME IS
AT BUYER'S SOLE RISK.

 

6.6.

Amendments to Exhibits.

 

Seller and Buyer acknowledge that Buyer’s review of Seller’s records and files,
or further review by Seller, prior to Closing may indicate that some or all of
the Exhibits attached to this Agreement were not complete or entirely correct at
the time of execution of this Agreement. Accordingly, Seller and Buyer agree to
revise and amend the Exhibits, as needed, so that they will completely and
accurately reflect the intention of the parties as to the definition of Assets
and the conveyance thereof at Closing and shall be given effect as if made on
the Closing Date prior to Closing, in the event Closing occurs. It is understood
and agreed, however, that such revisions or amendments shall not otherwise be
taken into account in giving effect to any representations, rights, options,
conditions, covenants and obligations of the Parties contained in this Agreement
as originally executed unless and until after Closing occurs.

 

ARTICLE 7. - ENVIRONMENTAL MATTERS AND ADJUSTMENTS

 

7.1.         Upon execution of and pursuant to the terms of this Agreement,
Buyer shall have the right, at reasonable times during normal business hours, to
conduct its investigation into the status of the physical and environmental
condition of the Assets. If, in the course of conducting such investigation, but
subject to Section 7.5, Buyer discovers that any Asset is subject to a material
Environmental Defect, Buyer may raise such Environmental Defect in the manner
set forth hereafter. For purposes hereof, the term “material” shall mean that
the cost of remediating any single defect exceeds $50,000, the parties agreeing
that such amount will be a per Asset threshold rather than a deductible. No
later than 5:00 p.m., C.S.T., on January 13, 2006 (the “Environmental Defect
Notice Date”), Buyer shall notify Seller in writing specifying such
Environmental Defects, if any, the Assets affected thereby, and Buyer's good
faith detailed calculation of the net reduction in value of the Assets affected
by such defects (the “Environmental Defect Value”). Prior to Closing, Buyer and
Seller shall treat all information regarding any environmental conditions

 



 

as confidential, whether material or not, and shall not make any contact with
any governmental authority or third party regarding same (except to the extent
necessary to obtain the records of such parties) without the written consent of
the other party unless required by law.

 

7.2.         If Buyer fails to notify Seller prior to or on the Environmental
Defect Notice Date, of any Environmental Defects, all defects will be deemed
waived, Seller shall be released from any liability therefor, the Parties shall
proceed with Closing, Seller shall be under no obligation to correct the
defects, and Buyer shall assume the risks, liability and obligations associated
with such defects. Seller may, but shall be under no obligation to, correct at
its own cost and expense such defects on or before the Closing Date.

 

7.3.         Subject to Section 7.4, in the event that Buyer provides Seller
with an Environmental Defect Notice, Seller, at its sole option, shall, (i)
agree to cure or remediate any Defect within a reasonable time after Closing,
(ii) reduce the Purchase Price by the amount of the Environmental Defect Value,
or (iii) provide Buyer with indemnification for any damages, claims or expenses
arising from such Environmental Defect in the form attached as Exhibit G.

 

7.4.         Notwithstanding anything contained in this Agreement to the
contrary, Buyer shall not be entitled to any remedy relating to an alleged
Environmental Defect unless and except to the extent that the aggregate cost
associated with remedying all alleged Environmental Defects not cured or
indemnified against by Seller exceeds Seven Million Five Hundred Thousand
Dollars ($7,500,000) (the “Aggregate Environmental Deductible”) and Buyer shall
be solely responsible for and bear all costs and expenses associated with any
and all alleged Environmental Defects up to the Aggregate Environmental
Deductible. No refund shall be owing with respect to any alleged Environmental
Defect for which Seller, at its option, delivers to Buyer an indemnity for such
alleged Environmental Defect pursuant to Section 7.3(iii).

 

7.5.     Buyer acknowledges that prior to the execution of this Agreement it has
had a satisfactory and sufficient opportunity to inspect, test and examine the
Assets located in Mobile County, Alabama to the full extent of Buyer’s
requirements and by execution of this Agreement Buyer accepts the Mobile County,
Alabama Assets “as is, where is.”  Buyer agrees that no condition of any Asset
in Mobile County, Alabama shall be considered grounds for an Environmental
Defect, and no such condition shall be applied against the Aggregate
Environmental Deductible in Section 7.4 or the option to terminate in Article
IX.

 

ARTICLE 8. - TITLE DEFECTS AND ADJUSTMENTS

 

8.1.

Definitions.

 

For purposes hereof, the terms set forth below shall have the meanings assigned
thereto.

 

 



 

 

(a)        “Allocated Value” shall mean the dollar amount allocated to each
producing Asset as set forth on Exhibit B.

 

(b)        "Defensible Title", subject to and except for the Permitted
Encumbrances (as hereinafter defined), means, as to the Leases, such title held
by Seller and reflected by appropriate documentation properly filed in the
official records of the jurisdiction in which the Lease or Leases are located
that (i) entitles Seller and will entitle Buyer, after Closing, to own and
receive and retain, without suspension, reduction or termination, payment of
revenues for not less than the net revenue interest shown on Exhibit B of all
oil and gas produced, saved and marketed from or attributable to the well or
unit indicated through the plugging, abandonment and salvage of such wells; (ii)
obligates Seller, and will obligate Buyer after Closing, to bear the costs and
expenses relating to the maintenance, development and operation of such well or
unit through the plugging, abandonment and salvage of such wells in an amount
not greater than the expense interest of Seller set forth in Exhibit B (unless
Seller's net revenue interest therein is proportionately increased); (iii) the
Assets are free and clear of any liens, burdens or encumbrances of any kind or
character, and (iv) there are no impairments (including a failure or breach
under any agreement or contract) that, in the opinion of a reasonably operator,
would materially restrict, impair or extinguish Buyer’s right to own an
applicable Asset (other than consent requirements, such requirements being
addressed in Article 10). “Defensible Title” as to personal property included in
the Assets, means title that is free and clear of all material liens, burdens or
encumbrances of any kind or character (including, but not limited to claims,
demands, damages, liabilities, judgments and causes of action), subject to and
except for the Permitted Encumbrances.

 

(c)        "Title Defect" shall mean any matter which causes Seller to have less
than Defensible Title to any of the Assets as of the Closing Date.

 

(d)        "Title Defect Property" shall mean any Lease or Asset or portion
thereof burdened by a Title Defect.

 

(e)

"Permitted Encumbrances" shall mean any of the following matters:

 

(i)         defects in the early chain of title consisting of failure to recite
marital status or the omission of succession or heirship proceedings;

 

(ii)         defects or irregularities arising out of prior oil and gas leases
which, on their face, expired more than ten (10) years prior to the Effective
Time, and which have not been released of record, and which have not been
maintained in force and effect by production or operations pursuant to the terms
of such leases;

 

(iii)       tax liens and mechanic's liens for amounts not yet due and payable,
or those that are being contested in good faith by Seller in the ordinary course
of business;

 

 



 

 

(iv)       to the extent any of the following do not materially diminish the
value of, or impair the conduct of operations on, any of the Assets and do not
impair Seller's right to receive the revenues attributable thereto: (x)
easements, rights-of-way, servitudes, permits, surface leases and other rights
in respect of surface operations, pipelines, grazing, hunting, fishing, logging,
canals, ditches, reservoirs or the like, and (y) easements for streets, alleys,
highways, pipelines, telephone lines, power lines, railways and other similar
rights-of-way, on, over or in respect of property owned or leased by Seller or
over which Seller owns rights of way, easements, permits or licenses;

 

(v)  all lessors' royalties, overriding royalties, net profits interests,
carried interest, production payments, reversionary interests and other burdens
on or deductions from the proceeds of production if the net cumulative effect of
such burdens or deductions does not reduce the net revenue interest of Seller in
any well affected thereby as reflected in Exhibit B or impair the right to
receive revenues attributable thereto;

 

(vi)       preferential rights to purchase and required third party consents to
assignments and similar agreements with respect to which waivers or consents are
obtained from the appropriate parties, or the appropriate time period for
asserting the rights has expired without an exercise of the rights prior to the
Closing Date;

 

(vii)      all rights to consent by, required notices to, filings with, or other
actions by governmental entities and tribal authorities in connection with the
sale or conveyance of oil and gas leases or interests if they are customarily
obtained subsequent to the sale or conveyance;

 

(viii)     defects or irregularities of title arising out of events or
transactions which have been barred by limitations;

 

(ix)       any encumbrance or other matter having an aggregate adverse effect on
the value of the Assets of less than $50,000, the parties agreeing that such
amount will be a per Asset threshold rather than a deductible; and

 

(x)        any encumbrance or other matter (whether or not constituting a "Title
Defect") expressly waived in writing by Buyer.

 

8.2.

Notice of Title Defects.

 

No later than 5:00 p.m., C.S.T., on January 13, 2006 (the “Title Defect Notice
Date”), Buyer may provide Seller written notice of any Title Defect (a “Title
Defect Notice”) along with a description of those matters which, in Buyer's
reasonable opinion, constitute Defects and setting forth in detail Buyer's
calculation of the value for each Defect. Seller may elect, at its sole cost and
expense, but without obligation, to cure all or any portion of such Defects.
Buyer's failure to deliver to Seller such notice on or before the Defect Notice
Date shall be deemed a waiver by Buyer of all Defects that Seller does not have
notice of

 



 

on such date. Any defect or deficiency concerning Seller’s title to the Assets
not asserted by Buyer prior to the Title Defect Notice Date shall be deemed
waived by Buyer for all purposes (including any Title Defect adjustment to the
Purchase Price); provided, however, such waiver shall not effect or impair the
warranties of Seller set forth in Section 8.5 or the indemnity obligations of
Seller set forth in Section 17.3.

 

8.3.

Title Defect Remedies and Adjustments.

 

(a)           Subject to Section 8.6, in the event that Buyer provides Seller
with a Title Defect Notice, Seller, at its sole option, shall, (i) agree to cure
or remediate any Title Defect in accordance with subparagraph (b) below, (ii)
reduce the Purchase Price by the amount of the Title Defect Value, or (iii)
provide Buyer with indemnification for any damages, claims or expenses arising
from such Title Defect.

 

(b)           In the event Seller elects to cure or remediate a Title Defect
pursuant to Section 8.3(a)(i) above, Closing with respect to the portion of the
Assets affected by such Title Defect will be deferred (the “Closing Deferred
Property”). Closing with respect to all other Assets will proceed as provided in
this Agreement, but the base Purchase Price delivered to Seller at such initial
Closing will be reduced by the allocated value of all Closing Deferred
Properties. If Seller cures any Title Defect within sixty (60) days after
Closing (the “Cure Period”), then the Closing with respect to the Closing
Deferred Property for which such Title Defect has been cured will proceed and
will be finalized within seven (7) days following the end of the Cure Period. If
Seller fails or refuses to cure any Title Defect prior to the expiration of the
Cure Period, then Seller shall have the option to either (i) sell the Property
to Buyer for an amount equal to the difference between the allocated value and
the amount of the Title Defect Value; or (ii) sell the Property to Buyer for an
amount equal to the allocated value and provide Buyer with indemnification for
any damages, claims or expenses arising from such Title Defect.

 

8.4.

Title Defect Values.

 

In determining the value of a Title Defect (the “Title Defect Value”), it is the
intent of the Parties to include, to the extent possible, only that portion of
the lands, leases and wells or other Assets, whether an undivided interest,
separate interest or otherwise, materially and adversely affected by the defect.
The Title Defect value shall in no event exceed the Allocated Value of the
affected Asset. Subject to such limitation; the Title Defect Value shall be
determined by the parties in good faith taking into account all relevant
factors, including, but not limited to, the following:

 

(i)         the Allocated Value of the leases, lands and wells or other Assets
affected by the Title Defect;

 

(ii)         the reduction in the warranted net revenue interest of the Title
Defect Property, or the amount by which the cost sharing percentage for such
property is greater than the warranted working interest;

 

 



 

 

(iii)                        the productive status of the Title Defect Property
(i.e., proved developed producing, etc.) and the present value of the future
income expected to be produced therefrom;

 

(iv)                        if the Title Defect represents only a possibility of
title failure, the probability that such failure will occur;

 

(v)

the legal effect of the Title Defect; and

 

(vi)           if the Title Defect is a lien or encumbrance on the leases, lands
or wells, the cost of removing such lien or encumbrance.

 

Notwithstanding anything to the contrary that may be contained in this Article
8, Buyer understands and agrees that the Allocated Values set forth in Exhibit B
for a well or unit are for currently producing zones and that any loss of depth
rights or acreage associated with such a well or unit will not have a Title
Defect Value unless such loss causes a decrease in expense or net revenue
interest in the currently producing zone.

 

8.5.         Burdens. SELLER SHALL CONVEY SELLER'S INTERESTS IN AND TO THE
ASSETS TO BUYER SUBJECT TO ALL ROYALTIES, OVERRIDING ROYALTIES, BURDENS, AND
ENCUMBRANCES, WITHOUT WARRANTY OF TITLE EXCEPT AS TO ALL PERSONS CLAIMING OR TO
CLAIM AN INTEREST IN THE ASSETS BY, THROUGH OR UNDER SELLER BUT NOT OTHERWISE
AND NOT AS TO CLAIMS OF FAILURE OR IMPAIRMENT OF TITLE DUE TO GAPS IN PRODUCTION
OR A LACK OF PRODUCTION IN PAYING QUANTITIES, AS PROVIDED IN THE FORM OF
ASSIGNMENT, BILL OF SALE AND CONVEYANCE ATTACHED AS EXHIBIT C HERETO. IMBALANCES
WITH RESPECT TO OIL OR NATURAL GAS ARE GOVERNED BY ARTICLE 18 HEREOF. THE
PARTIES AGREE THAT THE EXISTENCE OF ANY SUCH IMBALANCES SHALL NOT BE DEEMED A
TITLE DEFECT.

 

8.6.         Aggregate Title Deductible. Notwithstanding anything contained in
this Agreement to the contrary, Buyer shall not be entitled to any remedy
relating to an alleged Title Defect unless and except to the extent that the
aggregate cost associated with remedying all alleged Title Defects not cured or
indemnified against by Seller exceeds Seven Million Five Hundred Thousand
Dollars ($7,500,000) and Buyer shall be solely responsible for and bear all
costs and expenses associated with any and all alleged Title Defects up to Seven
Million Five Hundred Thousand Dollars ($7,500,000). No refund shall be owing
with respect to any alleged Title Defect for which Seller, at its option,
delivers to Buyer an indemnity for such alleged Title Defect pursuant to Section
8.3.

 

ARTICLE 9. - OPTION TO TERMINATE

 

If the aggregate of the values attributable to all Title Defects determined
pursuant to Article 8 plus the value of all Environmental Defects determined
pursuant to Article 7 (before reduction pursuant to the application of the
deductibles in Sections 7.4 and 8.6 and

 



 

without reduction of such amount by reason of an indemnification by Seller)
shall exceed FIFTEEN MILLION DOLLARS ($15 million), either Buyer or Seller may,
at its sole option, terminate this Agreement without any further obligation by
giving written notice by 12:00 noon Dallas time on the Business Day prior to the
Closing Date. In the event of such termination, Seller shall return the
Performance Deposit to Buyer, without interest, within five (5) days of receipt
of the notice of termination and neither party shall have any further obligation
or liability hereunder. Subject to Seller’s right to dispute such Title Defect
Values and Environmental Defect Values and refer such issue to arbitration
pursuant to Section 19.22, the Parties shall use Buyer’s good faith estimate of
such Defect Values for purposes of this Article 9.

 

ARTICLE 10. - PREFERENTIAL PURCHASE RIGHTS AND CONSENTS

 

10.1.

Actions and Consents.

 

(a)        Seller and Buyer agree that each shall use all reasonable efforts to
take or cause to be taken all such action as may be necessary to consummate and
make effective the transaction provided in this Agreement and to assure that it
will not be under any material corporate, legal, or contractual restriction that
could prohibit or delay the timely consummation of such transaction.

 

(b)        Promptly after execution of this Agreement, Seller shall notify all
holders of (i) preferential rights to purchase the Assets (“Preferential
Purchase Rights”), (ii) rights of consent to the assignment of the Assets, or
(iii) rights of approval to the assignment of the Assets, and of such terms and
conditions of this Agreement to which the holders of such rights are entitled.
Seller shall promptly notify Buyer if any Preferential Purchase Rights are
exercised, any consents or approvals denied, or if the requisite period has
elapsed without said rights having been exercised or consents or approvals
having been received. If prior to Closing, any such Preferential Purchase Rights
are timely and properly exercised, or Seller is unable to obtain a necessary
consent or approval prior to Closing, the interest or part thereof so affected
shall be eliminated from the Assets and the Purchase Price reduced by the
portion of the Purchase Price allocated to such interest or part thereof as
provided in Exhibit B. If any additional Preferential Purchase Rights are
discovered after Closing, or if a third party Preferential Purchase Rights
holder alleges improper notice, then Buyer agrees to cooperate with Seller in
giving effect to any such valid third party Preferential Purchase Rights. In the
event any such valid third party Preferential Purchase Rights are validly
exercised after Closing, Buyer's sole remedy against Seller shall be return by
Seller to Buyer of that portion of the Purchase Price allocated under Exhibit B
to the portion of the assets on which such rights are exercised and lost by
Buyer to such third party. The parties agree that the Allocated Values for
properties subject to Preferential Purchase Rights shall be the sole
responsibility of Buyer, and Buyer agrees to indemnify and hold Seller harmless
from all liability and claims related to the reasonableness of such values.

 

(c)

With respect to any portion of the Assets for which a Preferential Purchase

 

 



 

Right has not been asserted prior to Closing and for which the time for election
to exercise such Preferential Purchase Right has not expired, Closing with
respect to the portion of the Assets subject to such outstanding obligations
(the “Third Party Interests”) will occur as scheduled and Buyer shall take the
Third Party Interests subject to any such remaining Preferential Purchase Rights
and shall indemnify Seller for any losses incurred by Seller in connection
therewith.

 

(d)      In the event that the applicable Transfer Requirement with respect to
any of the Assets has not been waived, complied with or otherwise satisfied
prior to the Closing Date, Seller shall hold title to the Asset(s) affected by
such unresolved Transfer Requirement for the benefit of Buyer, and Buyer shall
be entitled to all benefits and shall bear all liabilities, costs and expenses
associated the or related to such Assets, and Buyer shall indemnify, defend and
hold harmless Seller in relation to such Assets to the full extent applicable to
Assets conveyed to Buyer under the Purchase and Sale Agreement. For purposes of
this Article 10, “Transfer Requirement” means any consent, approval,
authorization or permit of, or filing with or notification to, any person which
is required to be obtained, made or complied with for or in connection with any
sale, assignment, transfer or encumbrance of any Asset or any interest therein,
other than any consent of, notice to, filing with, or other action by
governmental bodies in connection with the sale or conveyance of oil and/or gas
leases or interests therein, or surface contracts or interests therein, if they
are not required prior to the assignment of such oil and/or gas leases, surface
contracts or interests or they are customarily obtained subsequent to the sale
or conveyance (including consents from the Bureau of Land Management or state
agencies).

 

 

ARTICLE 11. - COVENANTS OF SELLER

 

11.1.

Covenants of Seller Pending Closing.

 

(a)        From and after the date of execution of this Agreement and until the
Closing, and subject to Section 11.2 and the constraints of applicable operating
and other agreements, Seller shall operate, manage, and administer the Assets as
a reasonable and prudent operator and in a good and workmanlike manner
consistent with its past practices, and shall carry on its business with respect
to the Assets in substantially the same manner as before execution of this
Agreement. Seller shall use all reasonable efforts to preserve in full force and
effect all Leases, operating agreements, easements, rights-of-way, permits,
licenses, and agreements which relate to the Assets in which Seller owns an
interest, and shall perform all obligations of Seller in or under all such
agreements relating to the Assets; provided, however, Buyer's sole remedy for
Seller's breach of its obligations under this Section 11.1(a) shall be limited
to the amount of that portion of the Purchase Price allocated in Exhibit B to
that portion of the Assets affected by such breach. Seller

 



 

shall, except for emergency action taken in the face of serious risk to life,
property, or the environment (1) submit to Buyer, for prior written approval,
all requests for operating or capital expenditures and all proposed contracts
and agreements relating to the Assets which involve individual commitments of
more than $50,000; (2) consult with, inform, and advise Buyer regarding all
material matters concerning the operation, management, and administration of the
Assets, including providing Buyer with weekly reports on production numbers upon
request by Buyer; (3) obtain Buyer's written approval prior to voting under any
operating, unit, joint venture, partnership or similar agreement; and (4) not
approve or elect to go nonconsent as to any proposed well or plug and abandon or
agree to plug and abandon any well without Buyer's prior written approval. On
any matter requiring Buyer's approval under this Section 11.1(a), Buyer shall
respond within five (5) days to Seller's request for approval and failure of
Buyer to respond to Seller's request for approval within such time shall release
Seller from the obligation to obtain Buyer's approval before proceeding on such
matter. With respect to emergency actions taken by Seller in the face of serious
risk to life, property, or the environment, without prior approval of Buyer
pursuant to the provisions above, Seller will advise Buyer of its actions as
promptly as reasonably possible and consult with Buyer as to any further related
actions.

 

(b)        Seller shall promptly notify Buyer of any suit, lessor demand action,
or other proceeding before any court, arbitrator, or governmental agency and any
cause of action which relates to the Assets or which might result in impairment
or loss of Seller's interest in any portion of the Assets or which might hinder
or impede the operation of the Assets.

 

 

11.2.

Limitations on Seller's Covenants Pending Closing.

 

To the extent Seller is not the operator of any of the Assets, the obligations
of Seller in Section 11.1 concerning operations or activities which normally or
pursuant to existing contracts are carried out or performed by the operator,
shall be construed to require only that Seller use all reasonable efforts
(without being obligated to incur any expense or institute any cause of action)
to cause the operator of such Assets to take such actions or render such
performance within the constraints of the applicable operating agreements and
other applicable agreements.

 

ARTICLE 12. - CLOSING CONDITIONS

 

12.1.

Seller's Closing Conditions.

 

The obligations of Seller under this Agreement are subject, at the option of
Seller, to the satisfaction, at or prior to the Closing, of the following
conditions:

 

(a)        all representations and warranties of Buyer contained in this
Agreement shall be true, accurate and not misleading in all material respects at
and as of the Closing as if such representations and warranties were made at and
as of the Closing, and Buyer shall have performed, satisfied and complied with
all agreements, covenants and provisions

 



 

required by this Agreement to be performed, satisfied and complied with by Buyer
at or prior to the Closing;

 

(b)        the execution, delivery, and performance of this Agreement and the
transactions contemplated thereby have been duly and validly authorized by all
necessary action, corporate, partnership or otherwise, on the part of Buyer;

 

(c)        all necessary consents of and filings with any state or federal
governmental authority or agency relating to the consummation of the
transactions contemplated by this Agreement shall have been obtained,
accomplished or waived, except to the extent that such consents and filings are
normally obtained, accomplished or waived after Closing; and

 

(d)        as of the Closing Date, no suit, action or other proceeding
(excluding any such matter initiated by Seller) shall be pending or threatened
before any court or governmental agency seeking to restrain Seller or prohibit
the Closing or seeking damages against Seller as a result of the consummation of
this Agreement.

 

 

12.2.

Buyer's Closing Conditions.

 

The obligations of Buyer under this Agreement are subject, at the option of
Buyer, to the satisfaction, at or prior to the Closing, of the following
conditions:

 

(a)        all representations and warranties of Seller contained in this
Agreement shall be true, accurate and not misleading in all material respects at
and as of the Closing as if such representations and warranties were made at and
as of the Closing, and Seller shall have performed, satisfied and complied with
all agreements, covenants and provisions required by this Agreement to be
performed, satisfied and complied with by Seller at or prior to the Closing;

 

(b)        the execution, delivery, and performance of this Agreement and the
transactions contemplated thereby have been duly and validly authorized by all
necessary action, corporate, partnership or otherwise, on the part of Seller;

 

(c)        all necessary consents of and filings with any state or federal
governmental authority or agency relating to the consummation of the
transactions contemplated by this Agreement shall have been obtained,
accomplished or waived, except to the extent that such consents and filings are
normally obtained, accomplished or waived after Closing; and

 

(d)        as of the Closing Date, no suit, action or other proceeding
(excluding any such matter initiated by Buyer) shall be pending or threatened
before any court or governmental agency seeking to restrain Buyer or prohibit
the Closing or seeking damages against Buyer as a result of the consummation of
this Agreement.

 

 



 

 

ARTICLE 13. - CLOSING

 

13.1.

Closing.

 

The closing of this transaction (the "Closing") shall be held at the offices of
Seller at 10.00 a.m., local time, on January 31, 2006, or at such earlier date
or place as the Parties may agree in writing (herein called "Closing Date").
Time is of the essence and the Closing Date shall not be extended unless by
written agreement of the Parties. On or before five (5) Business Days prior to
Closing, Buyer and Seller shall use their best efforts to provide each other
copies of all closing documents.

 

13.2.

Seller's Closing Obligations.

 

At Closing, except to the extent comprising the Excluded Assets, Seller shall
deliver to Buyer the following:

 

(a)        the Assignment and Conveyance substantially in the form attached
hereto as Exhibit C (one such Assignment to be executed for each of the five
Subject Counties) and such other documents as may be reasonably necessary to
convey all of Seller's interest in the Assets to Buyer in accordance with the
provisions hereof;

 

(b)        a nonforeign affidavit executed by Seller in the form attached as
Exhibit D;

 

(c)        appropriate regulatory forms appointing Buyer as the operator for
those Assets which Seller operates;

 

(d)        copies of all third-party waivers, consents, approvals, permits and
actions obtained; and

 

(e)

exclusive possession of the Assets;

 

(f)

letters-in-lieu of transfer orders in form acceptable to Seller and Buyer;

 

(g)        a Reporting and Accounting Memorandum executed by Seller in the form
attached as Exhibit E; and

 

(h)        releases of all liens and encumbrances burdening the Assets in form
and substance reasonably satisfactory to Buyer.

 

 

13.3.

Buyer's Closing Obligations.

 

 

 



 

 

At Closing, Buyer shall deliver to Seller (i) by wire transfer in immediately
available funds to an Account designated by Seller, the Purchase Price (less the
Performance Deposit) as adjusted by Section 3.3, and (ii) a Reporting and
Accounting Memorandum executed by Buyer in the form attached as Exhibit E.

 

13.4.

Joint Closing Obligations.

 

Both Parties at Closing shall execute a Settlement Statement evidencing the
amount actually wire transferred and all adjustments to the Purchase Price taken
into account at Closing. All events of Closing shall each be deemed to have
occurred simultaneously with the other, regardless of when actually occurring,
and each shall be a condition precedent to the other.

 

ARTICLE 14. - LIMITATIONS ON WARRANTIES AND REMEDIES

 

THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT
ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION
OR WARRANTY WITH RESPECT TO THE QUALITY, QUANTITY OR VOLUME OF THE RESERVES, IF
ANY, OF OIL, GAS OR OTHER HYDROCARBONS IN OR UNDER THE LEASES, OR THE
ENVIRONMENTAL CONDITION OF THE ASSETS. THE ITEMS OF PERSONAL PROPERTY,
EQUIPMENT, IMPROVEMENTS, FIXTURES AND APPURTENANCES CONVEYED AS PART OF THE
ASSETS ARE SOLD HEREUNDER "AS IS, WHERE IS, AND WITH ALL FAULTS" AND NO
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR CONDITION, ARE GIVEN BY OR ON BEHALF OF SELLER. IT IS UNDERSTOOD AND
AGREED THAT PRIOR TO CLOSING BUYER SHALL HAVE INSPECTED THE ASSETS FOR ALL
PURPOSES AND HAS SATISFIED ITSELF AS TO THEIR PHYSICAL AND ENVIRONMENTAL
CONDITION, BOTH SURFACE AND SUBSURFACE, AND THAT BUYER ACCEPTS SAME IN ITS "AS
IS, WHERE IS AND WITH ALL FAULTS" CONDITION. THE WARRANTIES OF SELLER CONTAINED
IN THIS AGREEMENT ARE EXCLUSIVE AND IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, AND BUYER HEREBY WAIVES ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR CONDITION, OR CONFORMITY TO SAMPLES.

 

ARTICLE 15. - CASUALTY LOSS AND CONDEMNATION

 

If, prior to the Closing, all or any portion of the Assets is destroyed after
the date of this Agreement by fire or other casualty or if any portion of the
Assets shall be taken by condemnation or under the right of eminent domain (all
of which are herein called

 



 

"Casualty Loss" and limited to property damage or taking only), Buyer and Seller
must agree prior to Closing either (i) to delete that portion of the Assets
which is subject to the Casualty Loss from the Assets, and the Purchase Price
shall be reduced by the value allocated to the deleted interest as set out in
Exhibit B, or (ii) for Buyer to proceed with the purchase of such Assets,
notwithstanding any such destruction or taking (without reduction of the
Purchase Price) in which case Seller shall pay, at the Closing, to Buyer all
sums paid to Seller by third parties by reason of the destruction or taking of
such Assets and shall assign, transfer and set over unto Buyer all insurance
proceeds received by Seller as well as all of the right, title and interest of
Seller in and to any claims, causes of action, unpaid proceeds or other payments
from third parties arising out of such destruction or taking; provided, however,
if the value of that portion of the Assets affected by the Casualty Loss, not to
exceed that allocated in Exhibit B, exceeds $15,000,000, Buyer and Seller shall
each have the right to terminate this Agreement upon written notification to the
other, the transaction shall not close and thereafter neither Buyer nor Seller
shall have any liability or further obligations to the other hereunder. In the
event of such termination, Seller shall return the Performance Deposit to Buyer,
without interest, within five (5) days of receipt of the notice of termination
and neither party shall have any further obligation or liability hereunder.
Prior to Closing, Seller shall not voluntarily compromise, settle or adjust any
amounts payable by reason of any Casualty Loss without first obtaining the
written consent of Buyer.

 

ARTICLE 16. - DEFAULT AND REMEDIES

 

16.1.

Seller's Remedies.

 

 

If the transaction contemplated by this Agreement does not close by the Closing
Date, as it may be extended in accordance herewith, because (a) a condition to
Buyer’s obligation to close, as set forth in Section 12.2, is not satisfied, or
because (b) Buyer terminates this Agreement under the provisions of Articles 9
or 15, or as elsewhere provided for and allowed in this Agreement, unless Buyer
chooses the remedy of specific performance, if applicable, as set forth in
Section 16.2, Seller will refund the Performance Deposit to Buyer, without
interest, within five (5) days following the later of the Closing Date or any
extension thereof in accordance with the provisions of this Agreement. If for
any reason other than those set forth in subparagraphs (a) and (b) above, Buyer
fails, refuses or is unable to close the transaction contemplated by this
Agreement on or before the Closing Date, as it may be extended in accordance
herewith, Seller, at its sole option, may retain the Performance Deposit with
interest as a liquidated damage and not as a penalty, and terminate this
Agreement, as Seller's sole and exclusive remedies for such default, all other
remedies (except as expressly retained in Section 16.3) being expressly waived
by Seller.

 

 

16.2.

Buyer's Remedies.

 

 

 



 

 

Upon failure of Seller to comply herewith by the Closing Date, as it may be
extended in accordance herewith, Buyer, at its sole option and in addition to
any other remedies it may have at law or equity, may (i) enforce specific
performance, or (ii) terminate this Agreement. In the event Buyer elects to
terminate this Agreement as set forth above, Seller shall immediately return the
Performance Deposit to Buyer.

 

16.3.

Other Remedies.

 

Notwithstanding the foregoing, termination of this Agreement shall not prejudice
or impair Buyer's obligations under Section 6.3 and 6.4 (and the confidentiality
and indemnity agreements referenced therein). The prevailing party in any legal
proceeding brought under or to enforce this Agreement shall be additionally
entitled to recover court costs and reasonable attorneys' fees from the
non-prevailing party.

 

16.4.

Effect of Termination.

 

In the event of termination of this Agreement under this Article 16, the
transaction shall not close and neither Buyer nor Seller shall have any further
obligations, remedies, liabilities, rights or duties to the other hereunder,
except as expressly provided herein.

 

ARTICLE 17. - ASSUMPTION AND INDEMNITY

 

17.1.

Assumed Obligations; Pre-Closing Liabilities.

 

Upon and after Closing Buyer shall own the Assets, together with all the rights,
duties, obligations, and liabilities accruing after Closing, including the
Assumed Obligations and Buyer's indemnity obligations hereunder. Buyer agrees to
assume and pay, perform, fulfill and discharge all Assumed Obligations. Seller
agrees to retain and pay, perform, fulfill and discharge all Retained
Obligations.

 

17.2.

Buyer's Indemnity.

 

Buyer agrees to indemnify, defend and hold Seller (and Seller’s predecessors in
interest, but only to the extent that Seller is obligated to indemnify such
predecessors) harmless from and against any and all Claims with respect to all
liabilities and obligations or alleged or threatened liabilities and obligations
caused by, related to, attributable to, or arising out of the Assumed
Obligations or otherwise under this Agreement.

 

17.3.

Seller's Indemnity.

 

Seller agrees to indemnify, defend and hold Buyer harmless from and against any
and all Claims with respect to all liabilities and obligations or alleged or
threatened liabilities and obligations caused by, related to, attributable to,
or arising out of the Retained Obligations or otherwise under this Agreement.

 

 



 

 

17.4.        Negligence. THE INDEMNIFICATION, RELEASE AND ASSUMPTION PROVISIONS
PROVIDED FOR IN THIS AGREEMENT SHALL BE APPLICABLE WHETHER OR NOT THE LOSSES,
COSTS, EXPENSES AND DAMAGES IN QUESTION AROSE SOLELY OR IN PART FROM THE ACTIVE,
PASSIVE, COMPARATIVE, OR CONCURRENT NEGLIGENCE, GROSS NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT OF THE PARTIES HERETO.

 

17.5.        Broker or Finder's Fee. Each party hereby agrees to indemnify and
hold the other harmless from and against any claim for a brokerage or finder's
fee or commission in connection with this Agreement or the transactions
contemplated by this Agreement to the extent such claim arises from or is
attributable to the actions of such indemnifying party, including, without
limitation, any and all losses, damages, punitive damages, attorneys' fees,
costs and expenses of any kind or character arising out of or incurred in
connection with any such claim or defending against the same.

 

ARTICLE 18. - GAS IMBALANCES

 

Seller and Buyer will use their best efforts to update (to the Effective Time)
the gas imbalance volume amounts listed on Exhibit F. If, prior to the Final
Settlement Date, either party hereto notifies the other party hereto that the
volumes set forth in Exhibit F are incorrect, then Buyer or Seller will pay the
other at the Final Settlement, as appropriate, an amount equal to $4.00 per net
mmbtu variance from the net imbalance shown on Exhibit F. Subject to such
adjustment on the Final Settlement Date, as of the Closing Buyer agrees to
assume any liability and obligation for gas production imbalances (whether over
or under) attributable to the Assets. Except as set forth in this Article 18, in
assuming this liability at Closing, Buyer shall not be obligated to make any
additional payment over the Purchase Price to Seller, and Seller shall not be
obligated to refund any of said price or to reimburse Buyer for any
over-balances existing at the time of sale.

 

ARTICLE 19. - MISCELLANEOUS

 

19.1.

Public Announcements.

 

The parties hereto agree that prior to Closing, prior to making any public
announcement or statement with respect to the transaction contemplated by this
Agreement, the party desiring to make such public announcement or statement
shall consult with the other party hereto and exercise its best efforts to (i)
agree upon the text of a joint public announcement or statement to be made by
both of such parties; or (ii) obtain written approval of the other party hereto
to the text of a public announcement or statement to be made solely by Seller or
Buyer, as the case may be. Nothing contained in this paragraph shall be
construed to require either party to obtain approval of the other party hereto
to disclose information with respect to the transaction contemplated by this
Agreement to any state or federal governmental authority or agency to the extent
(i) required by applicable law or by any applicable rules, regulations or orders
of any governmental authority or agency having jurisdiction; or (ii) necessary
to comply with

 



 

disclosure requirements of the New York Stock Exchange or other recognized
exchange or over the counter, and applicable securities laws. Notwithstanding
the foregoing, the parties agree that neither Buyer nor Seller shall make any
public announcement until Buyer has delivered the Performance Deposit to Seller.

 

19.2.

Filing and Recording of Assignments, etc.

 

Buyer shall be solely responsible for all filings and recording of assignments
and other documents related to the Assets and for all fees connected therewith,
and Buyer shall furnish copies of all such filed and/or recorded documents to
Seller. Seller shall not be responsible for any loss to Buyer because of Buyer's
failure to file or record documents correctly or promptly. Buyer shall promptly
file all appropriate forms, declarations or bonds with federal and state
agencies relative to its assumption of operations and Seller shall cooperate
with Buyer in connection with such filings.

 

19.3.

Further Assurances and Records.

 

(a)        After the Closing each of the parties will execute, acknowledge and
deliver to the other such further instruments, and take such other action, as
may be reasonably requested in order to more effectively assure to said party
all of the respective properties, rights, titles, interests, estates, and
privileges intended to be assigned, delivered or inuring to the benefit of such
party in consummation of the transactions contemplated hereby. Without limiting
the foregoing, in the event Exhibit A incorrectly or insufficiently describes or
references or omits the description of a property or interest intended to be
conveyed hereby as described in Sections 1.12 or 1.14, Seller agrees to, within
a reasonable time after Seller’s receipt of Buyer’s written request, together
with supporting documentation satisfactory to Seller, correct such Exhibit
and/or execute an amended assignment or other appropriate instruments necessary
to transfer the property or interest intended to be conveyed hereby to Buyer.

 

(b)        Buyer agrees to maintain the files and records of Seller that are
acquired pursuant to this Agreement for seven (7) years after Closing. Buyer
shall provide Seller and its representatives reasonable access to and the right
to copy such files and records for the purposes of (i) preparing and delivering
any accounting provided for under this Agreement and adjusting, prorating and
settling the charges and credits provided for in this Agreement; (ii) complying
with any law, rule or regulation affecting Seller's interest in the Assets prior
to the Closing Date; (iii) preparing any audit of the books and records of any
third party relating to Seller's interest in the Assets prior to the Closing
Date, or responding to any audit prepared by such third parties; (iv) preparing
tax returns; (v) responding to or disputing any tax audit; or (vi) asserting,
defending or otherwise dealing with any claim or dispute under this Agreement.

 

(c)        Buyer agrees that within thirty (30) days after Closing or within
thirty (30) days after operations are actually transferred, whichever is later,
it will remove or cause to be removed the names and marks used by Seller and all
variations and derivatives thereof

 



 

and logos relating thereto from the Assets and will not thereafter make any use
whatsoever of such names, marks and logos.

 

(d)        To the extent not obtained or satisfied as of Closing, Seller agrees
to continue to use all reasonable efforts, but without any obligation to incur
any cost or expense in connection therewith, and to cooperate with Buyer's
efforts to obtain for Buyer (i) access to files, records and data relating to
the Assets in the possession of third parties; and (ii) access to wells
constituting a part of the Assets operated by third parties for purposes of
inspecting same.

 

(e)        Buyer shall comply with all current and subsequently amended
applicable laws, ordinances, rules, and regulations applicable to the Assets and
shall promptly obtain and maintain all permits required by governmental
authorities in connection with the Assets.

 

(f)        Notwithstanding anything in this Section 19.3 to the contrary, Buyer
shall be under no obligation to collect on behalf of Seller any receivables or
other funds included in the Excluded Assets.

 

19.4.

Notices.

 

Except as otherwise expressly provided herein, all communications required or
permitted under this Agreement shall be in writing and any communication or
delivery hereunder shall be deemed to have been duly given and received when
actually delivered to the address of the parties to be notified as set forth
below and addressed as follows:

 

If to Seller, as follows:

 

13727 Noel Road

 

Dallas, TX 75240

 

Attention: Fred N. Diem

FAX: (972) 960-8420

 

 

 

If to Buyer:

 

5100 Tennyson Parkway, Suite 3000

Plano, TX 75024

Attention:Ray Dubuisson

FAX:

(972) 673-2299

 

 

Provided, however, that any notice required or permitted under this Agreement
will be effective if given verbally within the time provided, so long as such
verbal notice is followed by written notice thereof in the manner provided
herein within twenty-four (24) hours

 



 

following the end of such time period. Any party may, by written notice so
delivered to the other, change the address to which delivery shall thereafter be
made.

 

19.6.

Incidental Expenses.

 

Buyer shall bear and pay (i) all state or local government sales, transfer,
gross proceeds, or similar taxes incident to or caused by the transfer of the
Assets to Buyer, (ii) all documentary, transfer and other state and local
government taxes incident to the transfer of the Assets to Buyer; and (iii) all
filing, recording or registration fees for any assignment or conveyance
delivered hereunder. Each party shall bear its own respective expenses incurred
in connection with the negotiation and Closing of this transaction, including it
own consultants' fees, attorneys' fees, accountants' fees, and other similar
costs and expenses.

 

19.7.

Waiver.

 

Any of the terms, provisions, covenants, representations, warranties or
conditions hereof may be waived only by a written instrument executed by the
party waiving compliance. Except as otherwise expressly provided in this
Agreement, the failure of any party at any time or times to require performance
of any provision hereof shall in no manner affect such party's right to enforce
the same. No waiver by any party of any condition, or of the breach of any term,
provision, covenant, representation or warranty contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be or construed as a further or continuing waiver of any such condition or
breach or a waiver of any other condition or of the breach of any other term,
provision, covenant, representation or warranty.

 

19.8.

Binding Effect; Assignment.

 

All the terms, provisions, covenants, obligations, indemnities, representations,
warranties and conditions of this Agreement shall be enforceable by the parties
hereto and their respective successors and assigns. The rights and obligations
of each party under this Agreement to indemnify and be indemnified are personal
to that party and may not be assigned or transferred to any other party, firm,
corporation or other entity, without the prior, express and written consent of
the other party, and such consent may be withheld for any reason, including
convenience. Any attempt to assign this Agreement as it relates to obligations
to indemnify the other party over the objection or without the express written
consent of the other party shall be absolutely void. Seller may condition its
consent to assign such indemnification obligations on Buyer providing Seller
with an appropriate guarantee of its assignee's performance. This paragraph is
not intended to restrict Buyer’s ability to assign the Assets or any portion
thereof after Closing without the consent of Seller, but in the event Buyer
sells or assigns all or a portion of the Assets, the indemnity obligations under
this Agreement shall remain in effect between Buyer and Seller as to all the
Assets regardless of such assignment.

 

19.9.

Taxes.

 

 



 

 

(a)        Seller and Buyer agree that this transaction is not subject to the
reporting requirement of Section 1060 of the Internal Revenue Code of 1986, as
amended, and that, therefore, IRS Form 8594, Asset Acquisition Statement, is not
required to be and will not be filed for this transaction. In the event the
parties mutually agree that a filing of Form 8594 is required, the parties will
confer and cooperate in the preparation and filing of their respective forms to
reflect a consistent reporting of the agreed upon allocation.

 

(b)        Seller shall be responsible for and shall pay all taxes attributable
to or arising from the ownership or operation of the Assets prior to the
Effective Time. Buyer shall be responsible for and shall pay all taxes
attributable to or arising from the ownership or operation of the Assets after
the Effective Time. Any party which pays such taxes for the other party shall be
entitled to prompt reimbursement upon evidence of such payment. Each party shall
be responsible for its own federal income taxes, if any, as may result from this
transaction.

 

(c)        If this transaction is determined to result in state sales or
transfer taxes, Buyer shall be solely responsible for any and all such taxes due
on the Assets acquired by Buyer by virtue of this transaction. If Buyer is
assessed such taxes, Buyer shall promptly remit same to the taxing authority. If
Seller is assessed such taxes, Buyer shall reimburse Seller for any such taxes
paid by Seller to the taxing authority.

 

19.10.

Confidentiality of Agreement.

 

This Agreement and the terms and provisions thereof, including the Purchase
Price, shall be maintained confidential by Buyer and Seller until Closing;
provided, however, that this Agreement and the terms and provisions thereof may
be disclosed to Buyer's lenders, if any, and their consultants and
representatives, who shall be required to keep such information confidential.

 

19.11.

Audits.

 

It is expressly understood and agreed that Seller retains its right to receive
its proportionate share of the proceeds (net of a proportionate share of any
reasonable audit expenses) from any audits relating to activities prior to the
Effective Time, and Seller shall likewise assume and pay (or reimburse Buyer, as
applicable) for Seller’s share of liabilities resulting from any such audits
attributable to the period prior to the Effective Time pursuant to Section 17.3;
provided, however, that this provision is intended to clarify, rather than alter
the parties liabilities as allocated pursuant to other provisions of this
Agreement.

 

19.12.

Like-Kind Exchanges.

 

Each party consents to the other party's assignment of its rights and
obligations under this Agreement to its Qualified Intermediary (as that term is
defined in Section 1.1031(k)-l(g)(4)(v) of the Treasury Regulations) in
connection with effectuation of a like-kind exchange. However, Seller and Buyer
acknowledge and agree that any assignment of

 



 

this Agreement to a Qualified Intermediary does not release either party from
any of their respective liabilities and obligations to each other under this
Agreement. Each party agrees to cooperate with the other to attempt to structure
the transaction as a like-kind exchange.

 

19.13.

Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
OTHERWISE APPLICABLE TO SUCH DETERMINATIONS. ANY ACTION PERMITTED BY THIS
AGREEMENT TO BE COMMENCED IN COURT SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY
IN STATE COURT LOCATED IN COLLIN COUNTY, TEXAS, AND EACH PARTY HEREBY WAIVES ANY
OBJECTION IT MAY HAVE TO SUCH VENUE OR FORUM.

 

19.14.

Entire Agreement.

 

This Agreement embodies the entire agreement between the Parties and replaces
and supersedes all prior agreements, arrangements and understandings related to
the subject matter hereof, whether written or oral. No other agreement,
statement, or promise made by any party, or to any employee, officer or agent of
any party, which is not contained in this Agreement shall be binding or valid.
This Agreement may be supplemented, altered, amended, modified or revoked by
writing only, signed by the Parties hereto. The headings herein are for
convenience only and shall have no significance in the interpretation hereof.
The Parties stipulate and agree that this Agreement shall be deemed and
considered for all purposes, as prepared through the joint efforts of the
Parties, and shall not be construed against one party or the other as a result
of the preparation, submittal or other event of negotiation, drafting or
execution thereof. It is understood and agreed that there shall be no
third-party beneficiary of this Agreement, and that the provisions hereof do not
impart enforceable rights in anyone who is not a party or a successor or
assignee of a party hereto.

 

 

19.15.

Severability.

 

If any provision of this Agreement is found by a court of competent jurisdiction
to be invalid or unenforceable, that provision will be deemed modified to the
extent necessary to make it valid and enforceable, and if it cannot be so
modified, it shall be deemed deleted and the remainder of the Agreement shall
continue and remain in full force and effect.

 

 

19.16.

Exhibits.

 

All Exhibits attached to this Agreement, and the terms of those Exhibits which
are referred to in this Agreement, are made a part hereof and incorporated
herein by reference.

 

 



 

 

 

19.17.

Delivery of Files After Closing.

 

The Assets set out in Section 1.14(d) shall be provided by Seller to Buyer as
soon as reasonably possible after the Closing Date at a location to be specified
by Seller. Any transportation, postage, or delivery costs from Seller's offices
shall be at Buyer's sole cost, risk and expense.

 

19.18.

Survival.

 

Unless otherwise specifically provided in this Agreement, all of the
representations, warranties, indemnities, covenants and agreements of or by the
parties hereto shall survive the execution and delivery of the Assignment and
Conveyance indefinitely.

 

19.19.

Subsequent Adjustments.

 

Regardless of the date set for the Final Settlement, Buyer and Seller agree that
their intent is to allow for the earliest practical forwarding of revenue and
reimbursement of expenses between them, and Seller and Buyer recognize that
either may receive funds or pay expenses after the Final Settlement Date which
are properly the property or obligation of the other. Therefore, upon receipt of
net proceeds or payment of net expenses due to or payable by the other party
hereto, whichever occurs first, Seller or Buyer, as the case may be, shall
submit a statement to the other party hereto showing the relevant items of
income and expense. Payment of any net amount due by Seller or Buyer, as the
case may be, on the basis thereof shall be made within ten days of receipt of
the statement.

 

19.20.

Counterparts.

 

This Agreement may be executed in any number of counterparts, and each and every
counterpart shall be deemed for all purposes one (1) agreement.

 

19.21.

No Representation as to Operatorship.

 

Seller makes no representation as to Buyer’s ability to be appointed operator of
any of the Assets.

 

19.22.

Arbitration.

 

(a)        Any dispute, controversy or claim arising out of or in relation to or
in connection with this Agreement, including without limitation any dispute as
to the construction, validity, interpretation, enforceability or breach of this
Agreement, shall be exclusively and finally settled by arbitration in accordance
with this Section 19.22. Any Party may submit such a dispute, controversy or
claim to arbitration by notice (the “Arbitration Notice”) to the other Party.

 

 



 

 

(b)        The arbitration shall be heard and determined by one arbitrator
agreed to by the Parties. If the Parties cannot agree on a single arbitrator
within ten (10) days after receipt of the Arbitration Notice by the last Party
to receive such Notice, then the American Arbitration Association (the “AAA”)
shall submit to the Parties a list of arbitrators who are knowledgeable experts
in the oil and gas industry. Sellers (acting collectively) and Buyer shall each
rank the arbitrators on the AAA list and shall submit such ranking to the AAA
within ten (10) days after receipt of the AAA list. The AAA shall select the
arbitrator with the highest ranking on both the Sellers’ and Buyer’s ranking
lists. The AAA shall disqualify any arbitrator if the AAA determines that such
arbitrator has a financial interest in the outcome of the dispute, controversy
or claim or has any business, social or family relationship with any of the
Parties or is otherwise not disinterested.

 

(c)        Unless otherwise expressly agreed in writing by the Parties to the
arbitration proceedings:

 

(1)

The arbitration proceedings shall be held in Houston, Texas;

 

(2)            The sole arbitrator shall be and remain at all times wholly
independent and impartial;

 

(3)        The arbitration proceedings shall be conducted under the Arbitration
Rules of the AAA, as amended from time to time;

 

(4)        Any procedural issues not determined under the AAA arbitral rules
shall be determined by the arbitration act and any other applicable laws of the
State of Texas, other than those laws which would refer the matter to another
jurisdiction;

 

(5)            The costs of the arbitration proceedings (including attorneys'
fees and costs) shall be borne in the manner determined by the sole arbitrator;

 

(6)            The decision of the sole arbitrator shall be (i) reduced to
writing; (ii) final and binding without the right of appeal; (iii) the sole and
exclusive remedy regarding any claims, counterclaims, issues or accountings
presented to the arbitrator; (iv) made and promptly paid in U.S. dollars free of
any deduction or offset; and (v) issued to require to the maximum extent
permitted by law that any costs or expenses incident to enforcing the award be
charged against the Party resisting such enforcement;

 

(7)            Consequential, punitive or other similar damages shall not be
allowed except those payable to third parties for which liability is allocated
among the Parties by the arbitral award;

 

(8)        The award shall include interest from the date of any breach or
violation of this Agreement, as determined by the arbitral award, and from the
date of the award until paid in full, at the prime rate in effect at Bank of
America, Houston, Texas, (or any successor thereto) plus 2%;

 

 



 

 

9)         Judgment upon the award may be entered in any court having
jurisdiction over the person or the assets of the Party owing the judgment or
application may be made to such court for a judicial acceptance of the award and
an order of enforcement, as the case may be;

 

(10)      The arbitration shall proceed in the absence of a Party who, after due
notice, fails to answer or appear. An award shall not be made solely on the
default of a Party, but the arbitrator(s) shall require the Party who is present
to submit such evidence as the arbitrator(s) may determine is reasonably
required to make an award; and

 

(11)      If the arbitrator should die, withdraw or otherwise become incapable
of serving, or refuse to serve, a successor arbitrator shall be selected and
appointed in the same manner as the original arbitrator.

 

(12)                  The referral of any issue to arbitration under this
Section 19.22 shall not, in and of itself, result in a delay of Closing unless
otherwise agreed by the Parties.

 

19.23

Employee Matters.

 

(a)        Effective as of the Closing Date, Buyer may make an offer of
employment to those full time and part time field employees (hourly and
salaried) of Seller, who currently perform substantially all of their services
with respect to the Assets, as identified by Seller within thirty (30) Business
Days after execution of this Agreement, but prior to the Closing Date (“Business
Employees”). For purposes of this Agreement, a “Transferred Employee” is a
Business Employee who accepts an offer of employment made pursuant to this
Section 19.23(a).

 

(b)        Buyer agrees to pay Seller at Closing an amount equal to the sum of
(i) four (4) months salary/wages, and (ii) four (4) months COBRA premiums, with
respect to each Business Employee who does not constitute a Transferred Employee
pursuant to Section 19.23 (as computed with respect to each Business Employee, a
“Severance Amount,”). In addition, if within the six (6) month period commencing
on the Closing Date a Transferred Employee incurs an “Involuntary Termination of
Employment,” Buyer shall pay Seller a Severance Amount with respect to such
terminated Transferred Employee. For purposes of this Section 19.23(b), the term
“Involuntary Termination of Employment” means the termination of the Transferred
Employee’s employment with Buyer (i) by Buyer or one of its affiliates without
“Cause” or (ii) by the Transferred Employee for “Good Reason.” For purposes of
this Section 19.23(b), the term “Cause” means (i) the willful and continued
failure by the Transferred Employee to perform his or her duties, or (ii) the
willful engaging of the Transferred Employee in conduct that is demonstrably and
materially injurious to Buyer. For purposes of this Section 19.23(b), the term
“Good Reason” means (i) the assignment to the Transferred Employee of any duties
or responsibilities that are substantially diminished as compared to the
Transferred Employee’s duties as of date of

 



 

hire by Buyer, (ii) a reduction in the amount of the Transferred Employee’s
aggregate annualized salary, or hourly base rate of pay, as applicable, plus the
individual’s target cash bonus opportunity below the amount of the Transferred
Employee’s aggregate annualized salary, or hourly base rate of pay, as
applicable, plus the individual’s target cash bonus opportunity with Seller as
of date of hire by Buyer, or (iii) the relocation of the Transferred Employee’s
principal place of employment would require an increase of more than 50 miles in
his commute from his residence to his principal place of employment.

 

(c)        With respect to events following the Closing, Buyer shall be
responsible for sending timely and appropriate notices to all Transferred
Employees required under the Worker Adjustment and Retraining Notification Act
(“WARN”) and all other applicable laws relating to plant or facility closings or
otherwise regulating the termination of employees. To the extent that any
liability is incurred under any such laws based on Buyer’s actions after the
Closing, Buyer shall be solely and exclusively responsible for all obligations
and liabilities incurred under WARN and other such laws relating to this
transaction.

 

[Signature page follows]



 



 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

SELLER:

 

MERIT MANAGEMENT PARTNERS I, L.P.

MERIT ENERGY PARTNERS III, L.P.

 

By:

Merit Energy Company,

 

General Partner

 

 

 

By:

/s/ Fred N. Diem

 

 

Fred N. Diem, Vice President

 

 

MERIT ENERGY PARTNERS D-III, L.P.

 

By:

Merit Management Partners I, L.P.,

 

General Partner

 

 

By:

Merit Energy Company,

 

General Partner

 

 

 

By:

/s/ Fred N. Diem

 

 

Fred N. Diem, Vice President

 

 

BUYER:

DENBURY ONSHORE, LLC

 

 

By:

/s/ H. Raymond Dubuisson

 

H. Raymond Dubuisson,

 

Vice President-Land

 

 

 

 